Name: 78/668/EEC: Council Decision of 25 July 1978 on a research programme of the European Economic Community on forecasting and assessment in the field of science and technology (1978 to 1982)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-08-16

 Avis juridique important|31978D066878/668/EEC: Council Decision of 25 July 1978 on a research programme of the European Economic Community on forecasting and assessment in the field of science and technology (1978 to 1982) Official Journal L 225 , 16/08/1978 P. 0038 - 0040 Greek special edition: Chapter 16 Volume 1 P. 0037 ++++ ( 1 ) OJ N C 299 , 12 . 12 . 1977 , P . 41 . ( 2 ) OJ N C 59 , 8 . 3 . 1978 , P . 19 . ( 3 ) OJ N C 7 , 29 . 1 . 1974 , P . 7 . ( 4 ) OJ N C 7 , 29 . 1 . 1974 , P . 2 . ( 5 ) OJ N L 56 , 4 . 3 . 1968 , P . 1 . ( 6 ) OJ N L 119 , 3 . 5 . 1978 , P . 8 . ( 7 ) OJ N C 192 , 11 . 8 . 1977 , P . 1 . ( 8 ) OJ N L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 25 JULY 1978 ON A RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY ON FORECASTING AND ASSESSMENT IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 1978 TO 1982 ) ( 78/668/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 2 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS RESEARCH AND DEVELOPMENT ACTIVITIES CAN PLAY AN IMPORTANT PART IN ACHIEVING THE LONG-TERM OBJECTIVES OF THE COMMUNITY ; WHEREAS THE COUNCIL , IN ITS RESOLUTION OF 14 JANUARY 1974 ( 3 ) , APPROVED AN ACTION PROGRAMME OF THE EUROPEAN COMMUNITIES ON FORECASTING , ASSESSMENT AND METHODOLOGY WHICH IS A NECESSARY ELEMENT FOR DEFINING THE LONG-TERM ACTION OF THE COMMUNITIES AND ENSURES TECHNICAL BACKING FOR FUTURE DECISIONS OF COMMUNITY INSTITUTIONS IN THE SCIENTIFIC AND TECHNOLOGICAL FIELD ; WHEREAS THE ENSUING STUDY ENTITLED " EUROPE PLUS 30 " STRESSED THE USEFULNESS AND NEED FOR LONG-TERM FORECASTING ACTIVITIES TO GUIDE COMMUNITY POLICIES AND DECISIONS ; WHEREAS THE COUNCIL IN THE SAID RESOLUTION HAS TAKEN NOTE OF THE FACT THAT THE COMMISSION INTENDS TO SUBMIT , IN THE NEAR FUTURE , CONCRETE PROPOSALS ON THE BASIS OF THE RESULTS OF THE " EUROPE PLUS 30 " STUDY ; WHEREAS RATHER THAN CREATING A COMMUNITY FORECASTING INSTITUTE AS SUGGESTED IN THE " EUROPE PLUS 30 " STUDY , IT IS PREFERABLE THAT THE COMMUNITY SHOULD ENLARGE ITS EXPERIENCE DURING A FIVE-YEAR EXPERIMENTAL PHASE ; WHEREAS EXTENSIVE RESEARCH WORK IS BEING CARRIED OUT ON FORECASTING AND ASSESSMENT OF TECHNOLOGY AT A NATIONAL AND INTERNATIONAL LEVEL BUT IS NOT AT THE PRESENT TIME SUFFICIENTLY USED BY THE COMMUNITY NOR SPECIFICALLY TAILORED TO THE PARTICULAR PROBLEMS FACING THE COMMUNITY ; WHEREAS THE COUNCIL , IN ITS RESOLUTION OF 14 JANUARY 1974 ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ) , ENTRUSTED THE COMMISSION AND THE COUNCIL WITH THE TASK OF PROGRESSIVELY CARRYING OUT THIS COORDINATION WITH THE ASSISTANCE OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) ; WHEREAS MEMBER STATES SHOULD ENDEAVOUR , IN THE FRAMEWORK OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO COORDINATE RESEARCH WORK CARRIED OUT BY THE RESEARCH BODIES AND INSTITUTES SPECIALIZED IN THE FIELD OF FORECASTING AND ASSESSMENT ; WHEREAS THE COMMISSION SHOULD BE GRANTED THE CAPABILITY OF DEFINING PRIORITY AREAS FOR RESEARCH AND DEVELOPMENT ACTION OF THE COMMUNITY TAKING INTO ACCOUNT POSSIBLE LONG-TERM DEVELOPMENTS AND OF DETERMINING THE LONG-TERM EFFECTS OF RESEARCH AND DEVELOPMENT ACTIVITIES ON THE SOCIAL AND ECONOMIC DEVELOPMENT OF THE COMMUNITY ; WHEREAS CREST HAS DELIVERED AN OPINION ON THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY ON FORECASTING AND ASSESSMENT IN THE FIELD OF SCIENCE AND TECHNOLOGY AS DEFINED IN THE ANNEX IS HEREBY ADOPTED . THE PROGRAMME SHALL BE FOR A PERIOD OF FIVE YEARS . ARTICLE 2 THE CEILING FOR EXPENDITURE COMMITMENTS AND THE MAXIMUM NUMBER OF STAFF NECESSARY FOR THE EXECUTION OF THE PROGRAMME ARE SET RESPECTIVELY AT 4 * 4 MILLION EUROPEAN UNITS OF ACCOUNT , AND 10 TEMPORARY STAFF WITHIN THE MEANING OF ARTICLE 2 ( A ) OF THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN COMMUNITIES , SET BY REGULATION ( EEC , EURATOM , ECSC ) N 259/68 ( 5 ) , AS LAST AMENDED BY REGULATION ( EURATOM , ECSC , EEC ) N 914/78 ( 6 ) . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED BY THE CURRENT FINANCIAL REGULATION APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY AN ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT TO BE SET UP BY THE COMMISSION , CONFORMING TO THE COUNCIL RESOLUTION OF 18 JULY 1977 ( 7 ) . ARTICLE 4 THE COMMISSION SHALL ASSESS THE RESULT OF THE PROGRAMME AND REPORT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT AT THE END OF THE FOURTH YEAR . ARTICLE 5 THE INFORMATION RESULTING FROM THE IMPLEMENTATION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH REGULATION ( EEC ) N 2380/74 ( 8 ) . ARTICLE 6 THIS DECISION SHALL TAKE EFFECT ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI ANNEX RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY ON FORECASTING AND ASSESSMENT IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 1978 TO 1982 ) ( INDIRECT ACTION ) 1 . THE MAIN AIM OF THE RESEARCH PROGRAMME IS TO CONTRIBUTE TO THE DEFINITION OF LONG-TERM COMMUNITY RESEARCH AND DEVELOPMENT OBJECTIVES AND PRIORITIES AND THUS TO THE DEVELOPMENT OF A COHERENT SCIENCE AND TECHNOLOGY POLICY IN THE LONG TERM . 2 . WORK SHOULD CONCENTRATE ON THE FOLLOWING THREE PRIORITY AREAS : LONG-TERM SUPPLY OF RESOURCES , LONG-TERM TECHNICAL AND STRUCTURAL CHANGE , AND LONG-TERM SOCIAL CHANGE . 3 . TO ACHIEVE THE AIM REFERRED TO IN POINT 1 , THE PROGRAMME HAS THREE MAIN TASKS WITHIN THE THREE ABOVE PRIORITY AREAS REFERRED TO IN POINT 2 : ( A ) ANALYZING EXISTING FORECASTING AND ASSESSMENT RESEARCH ACTIVITIES WITHIN THE COMMUNITY AND ELSEWHERE WITH REGARD TO THEIR RELEVANCE TO THE DEVELOPMENT OF THE COMMUNITY'S SCIENTIFIC AND TECHNOLOGICAL POLICY . ( B ) HIGHLIGHTING PROSPECTS , PROBLEMS AND POTENTIAL CONFLICTS LIKELY TO AFFECT THE LONG TERM DEVELOPMENT OF THE COMMUNITY AND DEFINING ALTERNATIVE COURSES OF COMMUNITY RESEARCH AND DEVELOPMENT ACTION TO HELP SOLVE OR ACHIEVE THEM OR TO RENDER CONCRETE THESE POSSIBILITIES . THE RESEARCH IS TO BE SPECIFICALLY PROBLEM ORIENTATED AND GEARED TO THE PRACTICAL NEEDS OF THE COMMUNITY INSTITUTIONS AND MEMBER GOVERNMENTS AND CHOSEN ON THE BASIS OF APPROPRIATE CRITERIA . THIS RESEARCH IS NOT TO BE ONLY CARRIED OUT ON CURRENT OR LONG TERM PROBLEMS OF COMMUNITY INTEREST , NOT BEING STUDIED IN DEPTH ELSEWHERE , OR OF A MULTI-SECTORAL OR MULTI-DISCIPLINARY NATURE , THE SOLUTION OF WHICH CONTRIBUTES TO THE DEVELOPMENT OF THE COMMUNITY'S SCIENTIFIC AND TECHNOLOGICAL POLICY AS A WHOLE . PARTICULAR ATTENTION IS ALSO TO BE PAID TO ADAPTING AND IMPROVING FORECASTING METHODOLOGY . ( C ) ESTABLISHING , IN COOPERATION WITH MEMBER STATES , AN AD HOC SYSTEM OF COLLABORATION BETWEEN SPECIALIZED RESEARCH GROUPS WITHIN THE COMMUNITY AND SO CREATING A SERIES OF COMMUNITY FORECASTING NETWORKS . THE NETWORKS MUST BE AS FLEXIBLE AND INFORMAL AS POSSIBLE , CREATED AND ADAPTED TO THE PARTICULAR PROBLEM UNDER STUDY . THE NETWORKS MUST HAVE THE DUAL FUNCTION OF PROVIDING AN ACTIVE INPUT INTO THE PROGRAMME AND ENCOURAGING COORDINATION THROUGH THE EXCHANGE OF INFORMATION AND RESEARCHERS BETWEEN PARTICIPATING CENTRES .